ALLOWANCE
	Claims 1-12 are allowed. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Below are the closest cited references, each of which disclose various aspects of the claimed invention:
Paul discloses a spiking neural network which generates Bayesian inferences, i.e. inferences pertaining to conditional probabilities. See especially [0042]-[0046] and [0058] regarding weight equations. (US 2020/0342321 A1.)
Bill discloses a spiking neural network for computing Bayesian probability values wherein each neuron is identified with a binary random variable. See especially fig. 1 (p. 3) and Methods section (p. 31 et seq.). (Bill J, Buesing L, Habenschuss S, Nessler B, Maass W, Legenstein R. Distributed Bayesian computation and self-organized learning in sheets of spiking neurons with local lateral inhibition. PloS One. 2015 Aug 18;10(8):e0134356.) (Cited by Applicant on IDS dated 3/24/20.)
Gottfried et al. discloses, inter alia, an implementation of a spiking neural network using neuromorphic hardware. (US 2018/0075345 A1.)
Cassidy et al. discloses, inter alia, an implementation of a spiking neural network a using a neurosynaptic chip. (“TrueNorth: a high-performance, low-power neurosynapitc processor for multi-sensory perception, action, and cognition”, cited by Applicant on IDS dated 2/14/20)
Sarajedini discloses, inter alia, a system which estimates the probability density function of input data using a neural network. (Sarajedini A, Hecht-Nielsen R, Chau PM. Conditional probability density function estimation with sigmoidal neural networks. IEEE Transactions on neural networks. 1999 Mar; 10(2):231-8.)
However, none of the prior art references of record—alone or in combination—disclose or suggest the combined features recited in the independent claims, including specifically (for claim 1):
neuromorphic hardware configured to implement a spiking neural network, the spiking neural network comprising a plurality of neurons to compute the conditional probability of two random variables X and Y according to the following:						w * P(X) = P(X, Y)
where P denotes probability, and w denotes a synaptic weight between an A neuron and a connected B neuron;
wherein an X neuron and a Y neuron are configured to spike along with the random variables X and Y; [and]
wherein the spiking neural network comprises an increment path for w that is proportional to a product of w * P(X), a decrement path for w that is proportional to P(X, Y), and delay and spike timing dependent plasticity (STDP) parameters such that w increases and decreases with the same magnitude for a single firing event.
Independent claim 6 is allowable for the same reason as claim 1.

Conclusion
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vincent Gonzales whose telephone number is (571) 270-3837. The examiner can normally be reached on Monday-Friday 7 a.m. to 4 p.m. MT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang, can be reached at (571) 270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Vincent Gonzales/
Primary Examiner, Art Unit 2124